13. Radioactive contamination of foodstuffs (
(ES) Madam President, I would like to state for the record that the vote took place immediately after the previous one, and I would therefore like to state for the record that my vote is against. Although I was not able to vote, my vote is against.
In addition, I wanted to bring it to Parliament's attention that this proposal for a decision on the European patent is pending a decision of the Court of Justice, which is expected on 8 March. I therefore intended to propose that Parliament postponed the vote on the European patent until the Court of Justice had ruled on the issue of jurisdiction in terms of the language rules.
I would like this to be recorded in the Minutes.
Madam President, it is an oral amendment on compensation for farmers, with thanks to Mrs Rivasi for the initiative. It reads as follows: 'The Commission shall submit, by March 2012, a report to the European Parliament and the Council on the appropriateness of a mechanism for compensating farmers whose foodstuffs have been contaminated above the maximum permitted levels and that cannot be placed on the market. That mechanism should be based on the polluter-pays principle. The report shall, if appropriate, be accompanied by a legislative proposal setting up such mechanism'. This is a joint proposal by five political groups.
That concludes the vote.